DETAILED ACTION
The Amendment filed on April 29th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mrs. Gloria M. Steinberg on June 05th, 2021. During the telephone conference, Mrs. Steinberg has agreed and authorized the Examiner to amend claim 1.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/29/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claim 1 as following:
Claim 1: (Currently Amended) A method of multi-factor authentication, performed by an access control device, the method comprising:
detecting, by the access control device, at least one beacon signal of a plurality of beacon signals periodically transmitted by a user equipment (UE) via a short-range radio access technology (RAT), wherein the at least one beacon signal includes a unique identifier of the UE;
sending a query to a location server for a current location of the UE in response to detecting the at least one beacon signal;
receiving an indication of the current location from the location server in response to sending the query;
determining whether the UE is within a threshold distance of the access control device based on the indication of the current location;
monitoring a signal strength of one or more beacon signals of the plurality of beacon signals periodically transmitted by the UE in response to determining that the UE is within the threshold distance;
comparing the signal strength of the one or more beacon signals with a signal strength threshold;
generating an access signal in response to determining that the signal strength of the one or more beacon signals exceeds the signal strength threshold, wherein the access signal indicates that a user associated with the UE is authorized to access a protected resource; [[and]]
maintaining a list of trusted UEs and associated unique identifiers;

denying access to the protected resource in response to determining that the unique identifier of the UE does not correspond to any trusted UEs included in the list of trusted UEs.

Examiner’s Statement of reason for Allowance
Claims 3, 15 and 19 were canceled. Claims 1-2, 4-14, 16-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a method and an access device for multi-factor authentication with geolocation and short-range communication. The closest prior arts, as previously recited, Hard (U.S. Patent Number 10,735,411), and Queru (U.S. Patent Number 9,075,979) are also generally direct to various aspects for multi-factor location-based authentication and authentication based on proximity to mobile device. However, none of Hardt and Queru teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 13 and 17. For example, none of the cited prior arts teaches or suggests the elements of “detecting, by the access control device, at least one beacon signal of a plurality of beacon signals periodically transmitted by a user equipment (UE) via a short-range radio access technology (RAT), wherein the at least one beacon signal includes a unique identifier of the UE; sending a query to a location server for a current location of the UE in response to detecting the at least one beacon signal; receiving an indication of the current location from the location server in response to sending the query; determining whether the UE is within a threshold distance of the access control device based on the indication of the current location; monitoring a signal strength of one or more beacon signals of the plurality of beacon signals periodically transmitted by the UE in response to determining that the UE is within the threshold distance; comparing the signal strength of the one or more beacon signals with a signal strength threshold; generating an access signal in response to determining that the signal strength of the one or more beacon signals exceeds the signal strength threshold, wherein the access signal indicates that a user associated with the UE is authorized to access a protected resource; maintaining a list of trusted UEs and associated unique identifiers; determining whether the unique identifier of the UE corresponds to a trusted UE included in the list of trusted UEs, wherein sending the query to the location server for the current location of the UE is in response to determining that the unique identifier of the UE is included in the list of trusted UEs; and denying access to the protected resource in response to determining that the unique identifier of the UE does not correspond to any trusted UEs included in the list of trusted UEs.” Therefore, the claims are allowable over the cited prior arts.
Claims 2, 4-12, 14, 16, 18 & 20-23 are allowed because of their dependence from independent claims 1, 13 & 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436